Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, 13-20 are allowed.
REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
  	The prior art of record fails to teach neither singly nor in combination, the claimed limitation of the use of: “determining whether the usage scenario type of the user changes to a different usage scenario type of the user; in response to the usage scenario type of the user changing to the different usage scenario type of the user, determining, according to the priority sequence and the different usage scenario type of the user, a new first interactive device from the wearable device set of the user; and sending attribute information of the new first interactive device to other wearable devices in the wearable device set of the user” as stated in claims 1 and 11.  This limitation, in conjunction with other limitation in the independent claims, is not specifically disclosed or remotely suggested in the prior art or record.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451